Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed action
Claims 1-7,12-17,  19-23 are pending. 
Claims 16-17 remain withdrawn. On 03/4/21 in response to non-final rejection of  9/4/20 applicants amend claims 1, 20-21 and added  claims 22-23. Claims 1-7, 12-15 and 19-23 are for examination.

Applicants’ arguments filed on 03/4/21 have been fully considered but they are found unpersuasive. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. 
Claim objection
Claim  23 is objected for depending on withdrawn claim 16. Correction is required.
35 USC 112(b)  Rejection

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim  2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2  is indefinite in recitation of  “ grain”.: It is unclear the grain in claim 2 is  the grain recited in claim 1 or some other type.  As grain is recited in claim 1 and claim 2 

Double Patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).



The instant Claims 1-7, 12-15 and 20-23 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims  1-7 of  US PAT 10316323. An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim not is patentably distinct from the reference claim(s) because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 


The claims  1-7 of  US PAT10316323  are directed to fermentation method using  transformed microorganism transformed with  at least one enzyme comprising melamine deaminase and nitrogen containing compound  source of nitrogen metabolize by the  enzyme. The Instant claims1-7, 12-15 and 20-23 are directed to composition comprising  transformed cell comprising an exogenous nucleic acid molecule that encodes an enzyme for metabolizing the one or more nitrogen-containing compounds as a source of nitrogen; wherein a native, untransformed cell of the same species as the transformed cell is unable to metabolize the one or more nitrogen-containing compounds as a source of nitrogen, and wherein the enzyme is a melamine deaminase (EC 3.5.4.45), a guanine deaminase (EC 3.5.4.3), a N-isopropylammelide isopropylamino (Ammelide) hydrolyase (EC 3.5.99.4), a cyanuric acid hydrolyase (EC 3.5.2.15), a biuret amidohydrolase (EC 3.5.1.84), an allophanate hydrolyase (EC 3.5.1.54), a cyanamide hydratase (EC 4.2.1.69), a urease (EC 3.5.1.5), or a urea carboxylase (EC 6.3.4.6). .The specification of  US PAT 10316323 teach transformed cell expressing  melamine deaminase  also teach in different embodiment the transformed cell is unable to metabolize the one or more nitrogen-containing compounds as a source of nitrogen, and wherein the enzyme is a melamine deaminase (EC 3.5.4.45), a guanine deaminase (EC 3.5.4.3), a N-isopropylammelide isopropylamino (Ammelide) hydrolyase (EC 3.5.99.4), a cyanuric acid hydrolyase (EC 3.5.2.15), a biuret amidohydrolase (EC 3.5.1.84), an allophanate hydrolyase (EC 


Conclusion
Claims 1-7 ,12-15 and 20-23  are rejected.   No claim is allowed.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD Y MEAH whose telephone number is (571)272-1261.  The examiner can normally be reached on monday-friday (8-7).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MOHAMMAD Y MEAH/Examiner, Art Unit 1652